Exhibit 10.1

SUMMARY OF COMPENSATION ARRANGEMENTS FOR
NAMED EXECUTIVE OFFICERS

Following is a description of compensation arrangements that were approved by
the Management Development and Compensation Committee (“Committee”) of Cooper’s
Board of Directors on February 13, 2006 for the Chief Executive Officer and the
other four most highly compensated executive officers in 2005 (the “Named
Executive Officers”).

Base Salary – In recognition of the promotion of Mr. Kirk S. Hachigian to the
additional position of Chairman of the Board, the Committee increased his annual
base salary to $1,000,000 effective February 16, 2006. The current annual base
salaries for the other Named Executive Officers are as follows:

         
T. A. Klebe – Senior Vice President and Chief Financial Officer
  $ 466,000  
P. M. Isabella – Executive Vice President, Cooper Connection
  $ 400,000  
D. R. Sheil – Senior Vice President, Human Resources and Chief Administrative
Officer
  $ 388,500  
G. L. Gawronski – Vice President, International Operations
  $ 300,000  

Annual Incentive Compensation

The Management Annual Incentive Plan (“MAIP”) is a bonus plan for senior
executives that is designed to link executive compensation to achievement of our
short-term business objectives. Participants can receive a bonus based on a
percentage of their annual salary if Cooper meets threshold, good, target or
maximum attainments. In determining the actual annual incentive award to be paid
to an executive, the Committee may also consider the executive’s individual
performance objectives and personal contributions. The Committee may pay awards
earned in cash or in Cooper Class A common shares or a combination of cash and
shares. Subject to the Committee’s approval, a participant in the MAIP may
request to have all or a portion of his or her award paid in shares of Cooper
stock.

In February 2005, the Committee established the performance goals and maximum
bonus opportunities under the MAIP for Named Executive Officers and for other
executive officers. The performance goals were based upon actual results
compared to budgeted performance for 2005 on two financial measures:
(1) earnings per share; and (2) free cash flow. Under the MAIP, the Committee
has discretion to adjust the amount of any award that would otherwise be payable
upon achievement of the performance goals based on its assessment of an
individual’s actual performance.

In February 2006, the Committee determined results under the MAIP for 2005 and
awarded the following bonuses to the Named Executive Officers: K.S. Hachigian –
$2,000,000, T. A. Klebe – $700,000, P. M. Isabella – $340,000, D. R. Sheil –
$200,000, and G. L. Gawronski – $280,000. This determination was based on
significant earnings per share growth and excellent cash flow performance. The
Committee credited management with achieving strong earnings growth through a
combination of strategic growth initiatives and stringent cost controls despite
challenges presented by highly competitive market conditions and rapid increases
in energy, commodity and raw material costs. The Committee also recognized
Cooper’s excellent cash flow performance accomplished through operating
efficiencies and effective management of working capital. In determining 2005
incentive awards, the Committee provided additional bonus compensation outside
the MAIP to Mr. Hachigian in recognition of extraordinary contributions
following his promotion to Chief Executive Officer in May and to Mr. Klebe for
contributions to development of effective strategies to resolve complex issues
facing Cooper.

On February 13, 2006, the Committee established performance goals and maximum
bonus opportunities for the Named Executive Officers and other executives under
the MAIP for the fiscal year ending December 31, 2006. The performance goals for
2006 are based upon actual results as compared to budgeted performance on two
financial measures: (1) earnings per share; and (2) free cash flow, with the
award being determined by reference to a matrix of different performance levels.

The following table sets forth the minimum and maximum annual incentive award
payouts for each of Cooper’s Named Executive Officers based on the achievement
of Cooper’s performance criteria for the year ending December 31, 2006.

                      Minimum Payout   Maximum Payout
K. S. Hachigian
    0 %     200 %
T. A. Klebe
    0 %     120 %
P. M. Isabella
    0 %     120 %
D. R. Sheil
    0 %     100 %
G. L. Gawronski
    0 %     100 %

Stock Options

Cooper’s Amended and Restated Stock Incentive Plan provides for the granting of
stock options, restricted stock units and performance-based share awards to the
Named Executive Officers and other key executives. On February 13, 2006 the
Committee approved the following nonqualified stock option grants to the Named
Executive Officers at an exercise price equal to the fair market value of
Cooper’s stock on the grant date.

     
K. S. Hachigian
  140,000 shares
 
   
T. A. Klebe
  30,400 shares
 
   
P. M. Isabella
  25,000 shares
 
   
D. R. Sheil
  10,000 shares
 
   
G. L. Gawronski
  12,000 shares

All the stock option grants disclosed above vest in three equal annual
installments and expire seven years after the grant date.

Performance Shares

On February 13, 2006 the Committee also set performance goals for
performance-based share awards for the Named Executive Officers and other key
executives for a three-year performance period beginning on January 1, 2006 and
ending on December 31, 2008. The Committee set performance goals tied to the
cumulative compound growth in earnings per share during the performance period.
The Committee determined that compound earnings per share growth over the period
of at least 4% was required before any award would be earned and at least 16%
was required for a payout at the maximum level. The awards, to the extent
earned, will be distributed in Class A common shares of Cooper. The following
table presents information about the long-term incentive award granted in 2006
to the Named Executive Officers.

                                  Performance or         Other Period Until    
    Maturation or   Estimated Future Payouts Under Non-Stock     Payout  
Price-Based Plans         Threshold   Target   Maximum         (shares)  
(shares)   (shares)
K. S. Hachigian
  February 2009     17,000       57,000       76,000  
 
                           
T. A. Klebe
  February 2009     4,350       13,040       17,380  
 
                           
P. M. Isabella
  February 2009     4,000       10,000       14,000  
 
                           
D. R. Sheil
  February 2009     1,500       3,500       4,500  
 
                           
G. L. Gawronski
  February 2009     2,000       6,000       8,000  
 
                           

